DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims domestic priority to PRO 63/020,033 filed on 05/05/2020.

Information Disclosure Statement
The information disclosure statements (IDS) dated 05/05/2021, 05/05/2021, and 08/27/2022 all comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US Patent Application US 2012/0219606 A1).
Deckner teaches a dentifrice containing whitening agents (Deckner at [0108]) and malic acid (Deckner at [0137]) wherein the dentifrice has a pH of between about 3.5 and about 5.5 (Deckner at [0115]) and wherein the Pellicle Cleaning Ratio of the dentifrice is between about 80 to about 200 (Deckner at [0065]). Deckner further teaches that the dentifrice may contain stannous fluoride (Deckner at 0106-0107]), polyphosphates (Deckner at [0105]), zinc oxide (Deckner at [0184-0185]), polydentate ligands (Deckner at [0138-0151]), monodentate ligands (Deckner at [0131-0137]), precipitated silica(Deckner at [0083]), calcium pyrophosphate (Deckner at [0083]), arginine (Deckner at [0120]), humectants (Deckner at [0173]), and water (Deckner at [0173]).
Deckner differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Deckner teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Deckner to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Deckner teaches that the dentifrice may contain malic acid, succinic acid, or tartronic acid (Deckner at [0137]). Deckner further teaches that the dentifrice may have a Pellicle Cleaning Ratio of about 80 to about 200 (Deckner at [0065]).  This range overlaps with the instantly claimed range of at least about 120. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Deckner further teaches that the dentifrice may contain whitening agents including peroxide compounds (Deckner at [0108]). Deckner teaches that the dentifrice has a pH of less than 6 (Deckner at [0103-0104]) and more specifically a pH of between about 3.5 and about 5.5 (Deckner at [0115]). This range overlaps with the instantly claimed range of from about 4 to about 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 2, Deckner teaches that the dentifrice may contain malic acid, succinic acid, or tartronic acid (Deckner at [0137]).
Regarding instant claim 3, Deckner teaches that the dentifrice may contain malic acid, succinic acid, or tartronic acid (Deckner at [0137]).
Regarding instant claim 4, Deckner teaches that the dentifrice may contain malic acid, succinic acid, or tartronic acid (Deckner at [0137]).
Regarding instant claim 5, Deckner teaches that the dentifrice may contain malic acid (Deckner at [0137]).
Regarding instant claim 6, Deckner teaches that the dentifrice has a pH of less than 6 (Deckner at [0103-0104]) and more specifically a pH of between about 3.5 and about 5.5 (Deckner at [0115]). This range overlaps with the instantly claimed range of from about 4.5 to about 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7, Deckner teaches that the dentifrice may contain cationic antimicrobial agents (Deckner at [0116-0117]).
Regarding instant claim 8, Deckner teaches that the dentifrice may contain metal ions (Deckner at [0116-0117]).
Regarding instant claim 9, Deckner teaches that the dentifrice may contain tin (Deckner at 0106-0107]).
Regarding instant claim 10, Deckner teaches that the dentifrice may contain stannous fluoride or stannous chloride (Deckner at 0106-0107]).
Regarding instant claim 11, Deckner teaches that the dentifrice may contain stannous fluoride (Deckner at 0106-0107]).
Regarding instant claim 12, Deckner teaches that the dentifrice may contain stannous fluoride (Deckner at 0106-0107]).
Regarding instant claim 13, Deckner teaches that the dentifrice may include polyphosphates (Deckner at [0105]).
Regarding instant claim 14, Deckner teaches that the dentifrice may include polyphosphates including tripolyphosphates, tetrapolyphosphates, and hexametaphosphates (Deckner at [0105]).
Regarding instant claim 15, Deckner teaches that the dentifrice may include polyphosphates and further offers alternatives including polypeptides (Deckner at [0105]) which would allow for a zinc free composition to be produced. The inclusion of polyphosphates is optional (Deckner at [0184-0185]).
Regarding instant claim 16, Deckner teaches that the dentifrice may contain zinc (Deckner at [0184-0185]).
Regarding instant claim 17, Deckner teaches that the dentifrice may contain zinc oxide (Deckner at [0184-0185]).
Regarding instant claim 18, Deckner teaches that the dentifrice may include zinc and further offers alternatives including copper and tin (Deckner at [0116-0120], which would allow for a zinc free composition to be produced. The inclusion of zinc is optional (Deckner at [0184-0185]).
Regarding instant claim 19, Deckner teaches that the dentifrice may contain tartonic acid, malic acid or succinic acid (Deckner at [0160-0166]) which would be monodentate ligands. Deckner further teaches that the dentifrice may contain polyphosphates which would be polydentate ligands (Deckner at [0138-0151]). 
Regarding instant claim 20, Deckner teaches that the dentifrice may contain stannous ions in a range from about 0.0001% to about 11% (Deckner at [0106-0107]), tartronic acid (as a monodentate ligand) from about 0.01% to about 20% (Deckner at [0160-0166]), and polyphosphates (as a polydentate ligand) in a range from about 0.1% to about 35% (Deckner at [0138-0151]). The ratio of tin to monodentate ligand to polydentate ligand within these ranges would be able to overlap with the instantly claimed range of about 1 to 0.5 to 0.5 to about 1 to 5 to 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 21, Deckner teaches that the dentifrice may contain thickening agents (Deckner [0160-0166]).
Regarding instant claim 22, Deckner teaches that the dentifrice may contain thickening agents including silica thickeners and polymer thickeners (Deckner [0160-0166]).
Regarding instant claim 23, Deckner teaches that the dentifrice may contain abrasives (Deckner at [0083]).
Regarding instant claim 24, Deckner teaches that the dentifrice may contain abrasives including precipitated silica, calcium carbonate, calcium phosphate, or calcium pyrophosphate (Deckner at [0083]).
Regarding instant claim 25, Deckner teaches that the dentifrice may contain precipitated silica (Deckner at [0083]).
Regarding instant claim 26, Deckner teaches that the dentifrice may contain calcium carbonate, calcium phosphate, or calcium pyrophosphate (Deckner at [0083]).
Regarding instant claim 27, Deckner teaches that the dentifrice may contain arginine (Deckner at [0120]).
Regarding instant claim 28, Deckner teaches that the dentifrice may contain arginine (Deckner at [0120]).
Regarding instant claim 29, Deckner teaches that the dentifrice may contain arginine (Deckner at [0120]).
Regarding instant claim 30, Deckner teaches that the dentifrice may contain whitening agents (Deckner at [0108]).
Regarding instant claim 31, Deckner teaches that the dentifrice may contain whitening agents including peroxide compounds (Deckner at [0108]).
Regarding instant claim 32, Deckner teaches that the dentifrice may contain humectants (Deckner at [0173]).
Regarding instant claim 33, Deckner teaches that the dentifrice may contain humectants including water, edible polyhydric alcohols such as glycerin, sorbitol, xylitol, butylene glycol, polyethylene glycol, and propylene glycol (Deckner at [0173]).
Regarding instant claim 34, Deckner teaches that the dentifrice which can be produced with humectants other than water (Deckner at [0173]).
Regarding instant claim 35, Deckner teaches that the dentifrice may contain water (Deckner at [0173]). 
Regarding instant claim 36, Deckner teaches that the dentifrice may contain about 1% to about 90% water (Deckner at [0173]). This range overlaps with the instantly claimed range of up to 45%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 37, Deckner teaches that the dentifrice may have a Pellicle Cleaning Ratio of about 80 to about 200 (Deckner at [0065]).  This range overlaps with the instantly claimed range of at least about 140. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/308,079 in view of Deckner et al. (US Patent Application US 2012/0219606 A1). 
Copending application 17/30,079 recites a dentifrice containing whitening agents and dicarboxylic acids wherein the dentifrice has a pH of between about 4 and about 7. 17/308,079 further recites that the dentifrice may contain stannous fluoride, polyphosphates, zinc oxide, polydentate ligands, monodentate ligands, precipitated silica, calcium pyrophosphate, arginine, humectants, and water.
17/308,079 does not expressly recite a pellicle cleaning ratio for the composition. The teachings of Deckner cure this deficit.
The teachings of Deckner are discussed in the 103 rejection above.
It would have been prima facie obvious to a person of ordinary skill in the art following the teachings of Deckner to have modified the composition of 17/308,079 to have a pellicle cleaning ratio within the range taught by Deckner for the predictable outcome of a whitening dentifrice. One would have been motivated to use a pellicle cleaning ratio within the range taught to Deckner for the benefits of a high pellicle cleaning ratio, improved cleaning as taught by Deckner (Deckner at [0065]).
This is a provisional nonstatutory double patenting rejection.

B) Claims 1-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No.17/308/080 in view of Deckner et al. (US Patent Application US 2012/0219606 A1). 
Copending application 17/30,080 recites a dentifrice containing whitening agents and dicarboxylic acids wherein the dentifrice has a pH of between about 4 and about 7. 17/308,080 further recites that the dentifrice may contain stannous fluoride, polyphosphates, zinc oxide, polydentate ligands, monodentate ligands, precipitated silica, calcium pyrophosphate, arginine, humectants, and water.
17/308,080 does not expressly recite a pellicle cleaning ratio for the composition. The teachings of Deckner cure this deficit.
The teachings of Deckner are discussed in the 103 rejection above.
It would have been prima facie obvious to a person of ordinary skill in the art following the teachings of Deckner to have modified the composition of 17/308,080 to have a pellicle cleaning ratio within the range taught by Deckner for the predictable outcome of a whitening dentifrice. One would have been motivated to use a pellicle cleaning ratio within the range taught to Deckner for the benefits of a high pellicle cleaning ratio, improved cleaning as taught by Deckner (Deckner at [0065]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612